Citation Nr: 1207457	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-26 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for right shin splints prior to May 11, 2007, and an initial rating in excess of 10 percent on and after May 11, 2007.

2.  Entitlement to an initial compensable rating for left shin splints prior to May 11, 2007, and an initial rating in excess of 10 percent on and after May 11, 2007.

3.  Entitlement to an initial compensable rating for left ankle sprain.

4.  Entitlement to service connection for joint pains of the fingers, elbows and shoulders.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to November 1988, May 1997 to March 2000 and February 2003 to May 2004.  The claims file indicates that the Veteran has had subsequent service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the RO in Seattle, Washington and issued by the Portland, Oregon RO.  The rating decision, in relevant part, granted service connection for bilateral shin splints, and residuals of a left ankle sprain.  The RO also denied, in relevant part, service connection for a disability manifested by joint pain.  

In a July 2007 rating decision, the RO also granted separate 10 percent ratings for right shin splints and left shin splints effective May 11, 2007, the date of an examination.  The RO continued, implicitly, the noncompensable rating from the date of service connection (May 5, 2004) to May 10, 2007.

The Board remanded this case in February 2009 for additional development.  The Board also granted service connection for tinnitus.  The Board's grant was implemented in a September 2010 rating decision.  The Veteran did not disagree with the assigned disability rating or effective date.  The remaining issues return now for appellate consideration.

The issues of service connection for joint pain of the fingers, elbows and shoulders and an initial compensable rating for left ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to May 11, 2007, the Veteran's right and left shin splints were manifested by painful motion, but not incapacitating episodes or compensable limitation of motion of the knee or ankle joints.

2.  On and after May 11, 2007, the Veteran's right and left shin splints were not manifested by incapacitating episodes or compensable limitation of motion of the knee or ankle joints.

3.  The schedular evaluations for the Veteran's right and left shin splints are adequate.


CONCLUSIONS OF LAW

1.  Prior to May 11, 2007, the criteria for an initial 10 percent rating, but no higher, for right shin splints are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2011).

2.  On and after May 11, 2007, the criteria for an initial rating in excess of 10 percent for right shin splints are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5024.

3.  Prior to May 11, 2007, the criteria for an initial 10 percent rating, but no higher, for left shin splints are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5024.

4.  On and after May 11, 2007, the criteria for an initial rating in excess of 10 percent for left shin splints are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5024.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to increased initial ratings for his left ankle strain and bilateral shin splints.  For the reasons that follow, the Board concludes that increased ratings are warranted only for the bilateral shin splints prior to May 11, 2007.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's bilateral shin splints have been rated under DC 5024, for tenosynovitis.  Under DC 5024, tenosynovitis is evaluated as degenerative arthritis under DC 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DC's for the specific joint or joints involved.  The Board notes that, for shin splints, the disability does not implicate a single joint.  Instead, either the knee above or ankle below may involved.  For purpose of rating disability from arthritis, the knees and ankles are considered major joints.  38 C.F.R. § 4.45(f).  The DC's that focus on limitation of motion of the knee are DC's 5260 and 5261.  The DC rating limitation of ankle motion is DC 5271, as discussed above.  

The Board has reviewed the Veteran's service treatment records.  While the records do reveal complaints of shin splints, these records are not specific enough to apply to the ratings schedule.  

The Veteran was seen for several VA examinations in connection with this claim in May 2005, May 2007, January 2010 and February 2011.  The Board will consider each in turn.

The Veteran was seen in May 2005 shortly after separation from service.  The Veteran reported shin pain with all weight bearing activity and standing.  The Veteran reported that he attempts not to run because he immediately has skin pain.  The Veteran reported that his ankles roll over repeatedly.  The Veteran reported prior treatment with orthotics and braces for his ankles which did not help.  He denied the use of crutches, canes or assistive devices.  The Veteran reported working through his pain without deficit.  The Veteran reported that he worked as a dialysis tech where he had to stand for short periods of time.  He reported using ibuprofen for pain.  The Veteran reported improvement of symptoms with orthotics, which help for a short time before they break down.  The examiner noted the presence of bilateral pes planus.  The Veteran had range of motion of 25 degrees of dorsiflexion and 45 degrees of plantar flexion in both ankles.  The Veteran was able to raise up on his toes and rock back on his heels on both feet without malalignment.  The Veteran could stand, squat and supinate and pronate, all within normal limits.  The Veteran had mild tenderness to palpation about both Achilles' tendons.  The Veteran had a normal gait walking into and out of the office.  The Veteran's alignment was excellent.  The knees had no swelling, deformity or discoloration bilaterally.  The Veteran had active and passive range of motion in the knees of 0 to 135 degrees bilaterally.  There were no instabilities or anterior drawer, Lachman's or varus and valgus stress testing.  The Veteran had pain on palpation about the infra and suprapatellar regions.  On the left knee, he had palpable pain on the medial joint line.  There was no lateral joint line pain, no intraarticular effusion, swelling, deformity or discoloration bilaterally.  The McMurray's test was negative bilaterally.  The examiner stated that the stress fractures which caused the shin splints had resolved years before and that the Veteran had a residual soreness in the distal third of the tibia, consistent with the insertion to the posterior tibial tendon.  The Veteran had resolution of symptoms with new orthotics.  The examiner indicated that the Veteran would lose between 10 to 15 percent of his range of motion, strength, coordination and fatiguability associated with chronic shin splints bilaterally and repetitive movement flares.  

The Veteran was seen again for a May 2007 VA examination.  The Veteran had similar complaints as at the May 2005 VA examination.  The Veteran reported that he got new orthotics every three months that took away his shin pain for a time.  When the pain returned, the Veteran reported that he could only walk short distances.  The Veteran reported that he had independent, constant knee pain.  The Veteran reported using no more than ibuprofen to manage his pain.  The Veteran denied using assistive devices, swelling, mechanical pain and loss of strength.  The Veteran had range of motion of 0 to 124 degrees in both knees and complained of pain throughout the range of motion in each and in each of three repetitions.  There was tenderness at the posterior tibial insertion region.  The anterior tibial spines were nontender.  The Veteran stood, sat and squatted without any malalignments.  The Veteran had no pain with manipulation.  The Veteran had laxity with talar tilt, but not with anterior drawer.  The Achilles tendon was nontender to palpation with no malalignments.  The examiner indicated that, between the Veteran's bilateral shin splints, plantar fasciitis and flat feet, he would expect a loss of between 15 and 20 degrees of his range of motion, strength, coordination and fatigability associated with repetitive movement flares.  The examiner indicated that the Veteran was not limited in walking or from performing any physical laborious job.  The Veteran could stand for more than one hour at a time.  His home life and job were unaffected.  The Veteran did not use canes, crutches, braces or assistive devices.  The Veteran had precipitating factors for all of his symptoms with weight-bearing.  The Veteran had no evidence of abnormal weight-bearing on his feet or shoes.  Knee and ankle x-rays were negative.  

The Veteran was seen again for a VA examination in January 2010.  The Veteran reported pain coming up the inside of his lower legs along the skin, causing the shin to feel sore most of the time to touch.  The Veteran denied any treatment for this since leaving the military.  The Veteran continued to have point tenderness over the posterior tibialis tendons over the medial side of the lower leg and medial side of the ankle.  The examiner could only detect point tenderness over the lateral hamstring tendon behind the knee.  The Veteran had 5/5 power in extension and flexion of the knees.  The Veteran had no laxity in the right ankle.  The Veteran had slight compromise of the left ankle stability with a grade 1/3 or possibly a 2/3 laxity of the lateral ankle ligaments.  The Veteran had a mildly positive anterior drawer sign of the left ankle.  In the assessment, the laxity was associated with the left ankle strain, not the shin splints.  

The Veteran was seen most recently for a VA examination in February 2011.  The Veteran described daily pain of 3/10 across the anterior mid tibial regions, which flared up to a 6/10 with extensive walking.  The Veteran described extensive walking as half a mile.  On physical examination, the Veteran walked with a slow slightly wide-based gait.  He could walk on his toes and heels, but was unstable in balance.  The shins had tenderness over the anterior tibial region with no focal swelling.  There was no focal deformity across the bilateral tibias.  The examiner separated symptoms related to the ankles and knees into different assessments.  

The Veteran's VA treatment records contain some entries relevant to the shin splint ratings.  The Veteran was seen for a primary care visit in August 2008.  The Veteran complained of chronic pain of the feet, ankles, knees.  The Veteran denied recent changes in the chronic pain.  The Veteran had normal appearing knees and ankles.  On examination, his knees had no fluid, no point tenderness, no laxity and good range of motion without pain and no crepitus.  The ankles had no gross deformities, no pain on palpation of the Achilles' tendon, intact ankle joint with good range of motion, no pain or swelling, with good power with flexion, extension, inversion and eversion.  The Veteran was seen for a rheumatology visit in September 2009.  The Veteran reported bilateral anterior knee pain with rising from a squatting position.  At that time, he had a physical examination.  The knees had full range of motion, without medial joint line tenderness or effusion.  The ankles and feet were negative.  The Veteran was also seen at an April 2010 primary care visit to a post-deployment clinic.  The visit was the Veteran's first and he was given a thorough exam at that time.  Past x-ray studies were reviewed, showing negative knees and ankles in May 2005 and May 2007, and negative ankles in January 2010.  The Veteran's right ankle was given particular attention.  The findings included notation that the Veteran's gait was normal.  The Veteran participated in physical therapy for his right ankle in May, June and July 2010.  The physical therapy notes do not identify any shin splint problems. 

The Board finds that the Veteran's bilateral shin splints are productive of daily pain, but not limitation of motion in nearby joints.  The Veteran's shin splints are repeatedly described as being in the distal or mid portion of the tibias, as opposed to the proximal tibias near the knees.  The examiners have repeatedly separated the knee complaints from the shin splint complaints when writing the above reports and attributed only posterior tibia tenderness or mid tibial tenderness to the shin splints.  The examiners have not attributed any knee limitation of motion to the shin splints.  Even if they had, the Veteran's bilateral knee range of motion is at worst 0 to 125, greatly exceeding the minimum compensable rating requirements under DCs 5260 and 5261.  The Veteran's shin splints have also not been productive of any impact on the ankle joints.  The Veteran's limitation of motion in the ankles has been associated repeatedly with his bilateral ankle strain.  The Veteran is separately service-connected for both ankles.  The Board will not compensate the Veteran twice under the alternate guises of ankle and shin disabilities.  See 38 C.F.R. § 4.14.  The Board finds that the bilateral shin splints are not productive of limitation of motion in either ankle joint.  Thus, the compensable requirements under DC 5271 for the ankle are not met for the shin splint disabilities.  The Board returns to DCs 5003 and 5024.

Under DCs 5003 and 5024, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC's, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  38 C.F.R. § 4.71a.  A 20 percent rating is warranted for occasional incapacitating episodes.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  The Board first notes that the Veteran is in receipt of a 10 percent as of May 11, 2007, for both bilateral shin splints.  Thus, the RO has already assigned a rating for painful motion as of May 11, 2007.  

Prior to May 11, 2007, the Veteran had reports of some soreness and a history of shin pain.  The tenderness was found about the Achilles' tendon, which is located to the posterior of the tibia.  The Veteran denied changes in the disability in August 2008.  The Board finds that the evidence of painful motion prior to May 11, 2007 is approximately equivalent to the evidence of painful motion on and after May 11, 2007.  The Board concludes that a 10 percent for both the right and left shin splint is warranted prior to May 11, 2007.  In considering whether a rating in excess of 20 percent is warranted for either shin, the Board notes that the Veteran's home life and work were unaffected by his shin splints despite flare-ups and that he does not seek treatment for the bilateral shins.  There is, therefore, no indication of incapacitation due to bilateral shin splints.  The Board finds that the Veteran does not have occasional incapacitating episodes.  The criteria for a rating in excess of 10 percent prior to or on and after May 11, 2007 are not met.  

The Board has considered the application of the DeLuca criteria to these claims.  The Board has granted a 10 percent rating prior to May 11, 2007 for painful motion in addition to the 10 percent rating already in effect on and after that date.  The evidence of painful motion is the same evidence that the Board would use to evaluate additional functional loss under the DeLuca criteria.  The Board is prohibited from using the same evidence to grant two benefits.  See 38 C.F.R. § 4.14.  The Board concludes that the rule of DeLuca would not result in a higher rating for the Veteran.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluations for the Veteran's left ankle strain and bilateral shin splint disabilities are not inadequate.  The Veteran has identified no symptoms of bilateral shin splints other than pain and tenderness, which were the basis of the granted ratings above.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran has made no mention of unemployability due to either the left ankle or bilateral shin splints.  Instead, he has made allegations of unemployability in regard to post traumatic stress disorder (PTSD), a separately service-connected disability which is not presently on appeal.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating for the left ankle strain or the criteria in excess of 10 percent for the bilateral shin splints have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased initial ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The instant claims arise from granted claims of service connection.  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claims, a letter dated in January 2005 fully satisfied the duty to notify provisions, excepting notice of the degree of disability and effective date provisions of Dingess.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Notice of the degree of disability and effective date provisions was provided in the July 2006 Statement of the Case, a July 2006 notice letter for the left ankle, and in an April 2010 letter for all the issues on appeal.  Although these notices were not sent prior to initial adjudication of the Veteran's claims, this was not prejudicial to him, since he was subsequently provided adequate notice repeatedly, he was provided years to respond with additional argument and evidence and the claims were readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran most recently in March 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate VA examination most recently in February 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in February 2009 to provide the Veteran with a VA examination in conjunction with secondary service connection for joint pain of additional joints of the lower extremities and low back.  As this VA examination would result in information relevant to the instant increased ratings claims, the Board deferred consideration until after the VA examination.  That VA examination occurred in February 2011 and is adequate, as discussed above.  The Board also instructed that the Veteran's outstanding treatment records, both VA and non-VA, be obtained.  The Veteran's VA treatment records through to August 2010 were obtained.  The Veteran has not identified additional private treatment records that he wished to have associated with the claims file.  The Board also remanded for additional notice under the VCAA for secondary service connection, which is not relevant to the resolution of the instant claims.  The Board finds that the RO complied substantially with February 2009 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to an initial compensable rating for right shin splints prior to May 11, 2007, is granted.  

Entitlement to an initial rating in excess of 10 percent for right shin splints is denied.

Entitlement to an initial compensable rating for left shin splints prior to May 11, 2007, is granted.  

Entitlement to an initial rating in excess of 10 percent for left shin splints is denied.


REMAND

The Veteran's left ankle strain has been rated as noncompensably disabling under Diagnostic Code (DC) 5271, for limitation of ankle motion.  The average normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran was seen for a January 2010 VA examination.  The Veteran reported his history.  The ranges of motion were reported to be 55 degrees of flexion (presumably dorsiflexion) and 90 degrees of extension (presumably plantar flexion).  The examination of the ankle was considered "fairly unremarkable."  The examiner indicated that the left ankle would not result in limitation of functioning so as to interfere with job duties.  

The Board notes that these ranges of motion far exceed the normal, with more than double the normal range of dorsiflexion and exactly double the normal range of plantar flexion.  There is no explanation for the surprisingly large ranges, particularly in light the statement that the examination was "fairly unremarkable" and the ligament findings which are consistent with findings from previous May 2005 and May 2007 examinations.  

The final VA examination of record is from February 2011.  The Veteran reported pain in the left ankle on a regular basis, flaring up one to two times per month.  He reported rolling the ankle one to two times per month.  The Veteran reported that he rolled his right, not left ankle, on a daily basis.  The Veteran denied using a brace and receiving any treatment for the left ankle.  He reported that he felt life he had lost range of motion, strength and endurance in the left ankle.  The Veteran's range of motion was from 0 degrees dorsiflexion to 60 degrees of plantar flexion.  At the same time, the Veteran was able to stand on his heels, which would require the lifting of his feet in dorsiflexion.  

The Board notes that these findings are wholly inconsistent with the January 2010 VA examination findings.  The Veteran went from normal dorsiflexion, to double the normal range, to complete loss of dorsiflexion all while able to ambulate and lift his feet in the heel-stand maneuver.  The Board concludes that the VA examination reports do not explain their findings adequately.  The Board remands for another VA examination to evaluate the Veteran's left ankle sprain disability.

The Board observes that the Veteran has been receiving treatment from VA on an ongoing basis.  The records on file reflect treatment only through August 2010.  To correctly assess the Veteran's current left ankle disability, all records of treatment from August 2010 to the present must be considered.  Therefore, those records must be obtained for the file.

As to the service connection claim for joint pain of the fingers, elbows and shoulders, the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in February 2009 to provide the Veteran with a VA examination in conjunction with secondary service connection for joint pain of additional joints of the lower extremities and low back.  The claim, then as now, also included the fingers, elbows and shoulders.  The RO conducted the requested development and granted service connection for only the lower extremities and low back.  No consideration was given to the fingers, elbows or shoulders.  The RO granted service connection for mechanical low back strain, residual right ankle sprain and left knee tendonitis in a March 2011 rating decision.  The RO did not consider the fingers, elbows or shoulders.  The RO then issued a March 2011 Supplemental Statement of the Case (SSOC) which addressed the other issues on appeal, but did not address service connection generally or the joint pain of the fingers, elbows or shoulders specifically.  The February 2009 Board remand required that the RO readjudicate the claims remanded and issue a SSOC if the benefit sought was not granted.  This did not occur.  The Board must remand the claim of service connection for joint pain of the fingers, elbows and shoulders for issuance of a SSOC.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records for treatment concerning the left ankle from August 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left ankle strain disabilities.  Sufficient evaluations should be scheduled to evaluate the left ankle symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected left ankle strain disability with a full description of the effect of the disability upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.

3.  Then, the RO should readjudicate the left ankle and joint pain claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


